            Case 2:20-cv-00063-JTJ Document 47 Filed 08/26/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 MARTIN WALSH and DORA
 WALSH,
                                                  CV 20-63-BU-JTJ
                     Plaintiffs,

      vs.                                               ORDER

 ROGER THOMPSON;MADISON
 COUNTY,MONTANA; and DOES 1-
 10,

                     Defendants.

      Defendant Roger Thompson(Thompson)has moved for an order, under

Fed. R. Civ. P. 35, requiring Plaintiff Martin Walsh to submit to an independent

medical examination by Dr. Michael R. Butz on October 1, 2021, in Billings,

Montana. Plaintiffs do not oppose the motion. (Doc. 45).

      Accordingly,IT IS HEREBY ORDERED:

      Defendant Thompson’s Motion for a Rule 35 Examination of Martin Walsh

(Doc. 41)is GRANTED.

      DATED this 26th day of August, 2021.



                                                                       —)

                                             V.
                                                   United States Magistrate Judge
